DETAILED ACTION
This action is in response to the application filed 8 November 2017.
Claims 1-20 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:

Regarding claim 7, the claim recites “the recalculating … satisfy …” which has a noun-verb mismatch. The phrase “the recalculating … satisfies …” is recommended.

Regarding claim 9, the claim recites “the storage resource” (“storing” step). There is insufficient antecedent basis for this limitation in the claim. The phrase “a storage resource” is recommended. The “storing” step also appears to include a clerical error by reciting “storing … values stored in the storage resource” where “storing … values in a storage resource” is intended.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 10-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 4, 10, 13, 16, 18, and 20, the parentheses surrounding the claim elements renders the claims indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d) – e.g. “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.”
Regarding claim 3-5,  11-13, and 17-20, the claims (also) inherit the deficiencies of the claims from which they depend without resolving the deficiencies and are rejected under the same reasoning.

Further regarding claims 3, 11, and 17-18, the claims recite “the standard requirements” (“automatically calculate” step) and “the segment directions”. There is insufficient antecedent basis for each of these limitations in each claim. The phrases “standard requirements” and “segment directions” are recommended.

Further regarding claim 4, the claim recites “the inner segments from flight to landing” (first alternative step), “the walking line of the stair” (third and sixth alternative steps), “the set rules” (third alternative step), “the length of the first segment of the polyline” (fifth, sixth, and seventh alternatives). There is insufficient antecedent basis for each of these limitations in the claim. The phrases “inner segments from flight to landing”, “the walking line of a stair”, “a length of a first segment of a polyline” and “set rules” are recommended.

Further regarding claim 5, the claim recites “the length of the first segment of the polyline” (second alternative), “the total number of steps” (second alternative), “the polyline” (third and fourth alternatives), and “the length of the first segment of the polyline” (fourth alternative). There is insufficient antecedent basis for each of these limitations in the claim. The phrases “a length of a first segment of a polyline”, “the number of steps”, “a polyline”, and “a length of a first segment of the polyline” are recommended.

Regarding claim 12, the claim recites “the first turning type” (first and second alternatives), “the following turnings” (first and second alternatives), and “the first segment” (third alternative). There is insufficient antecedent basis for each of these limitations in the claim. The phrases “a first turning type”, “one or more following turnings”, and “a first segment” are recommended.

Further regarding claim 13, the claim recites “the first turning type for all turnings” (first and second alternatives). There is insufficient antecedent basis for this limitation in the claim. The phrase “a first turning type for all turnings” is recommended.

Further regarding claim 18, the claim recites “the turning types” (first and second alternatives), “the inner segments from flight to landing” (first alternative step), “the walking line of the stair” (third and sixth alternative steps), and “the length of the first segment of the polyline” (fifth, sixth, and seventh alternative steps), “. There is insufficient antecedent basis for each of these limitations in the claim. The phrases “turning types”, “inner segments from flight to landing”, “a walking line of a stair”, “a length of a first segment of the polyline” are recommended.

Further regarding claim 19, the claim recites “the length of the first segment” (second and fourth alternatives) and “the total number of steps” (second alternative). There is insufficient antecedent basis for each of these limitations in the claim. The phrases “a length of a first segment” and “the number of steps” are recommended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental concepts grouping) without significantly more.

Regarding claim 1:
Step 1:
The claim recites a “system comprising: a computer-usable non-transitory storage resource, standard stair design parameters and associated values stored in the storage resource; and a processor communicatively coupled to the storage resource, wherein the processor executes application code instructions stored in the storage resource that are configured to cause the system to: [perform a method]”. Accordingly, at step 1, the claim is found to fall within the statutory category of machines [MPEP 2106.03].
Step 2A – prong one:
The claim recites “generate stair design data associated with dynamically manageable objects, each object displayable within a graphical setting, the stair design data defined at least partially by at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value”, “process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters”, and “regenerate stair design data” which is a process which may be carried out in the human mind with or without physical aid [MPEP 2106.04(a)(2) III] (e.g. a stair design process carried out manually by an engineer), see for example Gil (2011) at page 277:§2.2.1 – “One of the most important and yet most difficult tasks with which the engineer has to deal at the beginning of the design is suitable composition of the staircase structure, taking into account the constraints imposed. Basic, initial restrictions in this case are the total height of the stairs; starting and ending levels of individual tiers; the relative angular location of tiers, exits directions and staircase starting direction; the rotation (clockwise or counterclockwise); and also very often shape and size of the platforms. As additional restrictions, preferences for internal angle and height of single steps in the particular tier may be applied or possibly landing-steps along with the parameters describing them, etc. All these parameters must of course be within the ranges established in the standards. Traditionally, engineer performed this task "manually" leaning on calculations made on a sheet of paper or using a calculator, and sketching top views called "lemons" (these sketches resemble the cut lemon) on paper or in AutoCAD”.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea within the mental concepts grouping [MPEP 2106.04(a)(2) III].
Step 2A – prong two:
The claim recites “stair modeling” (preamble); however, this merely provides for a field of use which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(h)]
The claim recites “a computer-usable non-transitory storage resource, standard stair design parameters and associated values stored in the storage resource” and “a processor communicatively coupled to the storage resource, wherein the processor executes application code instructions stored in the storage resource that are configured to cause the system to: [perform the method]”; however, this is mere instruction to apply the judicial exception using generic computer components (see specification at [0046]-[0057]) which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(f)].
“receive at least one of a standard stair design parameter and an associated user defined value and at least one stair design parameter and associated user defined value” which is necessary data gathering since all uses of the judicial exception require such data. Such data gathering is insignificant extra-solution activity which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(g)].
Taking the claim as a whole there is the field of use, necessary data gathering for the judicial exception, and applying the judicial exception using generic computer components; which does not incorporate the judicial exception into a practical application [MPEP 2106.04(d)].
Accordingly, at step 2A – prong two, the claim is round to be directed to a judicial exception [MPEP 2106.04(d)].
Step 2B:
As noted for step 2A – prong two, the claim recites insignificant extra-solution activity in the form of necessary data gathering. Note that no particular manner of “receiv[ing]” is specified and the scope of the claim includes well-understood, routine, and conventional manners of receiving such as receiving data over a network or retrieving information in memory. Such well-understood, routine, and conventional activities do no not amount to significantly more than the judicial exception itself [MPEP 2106.05(d)].
Taking the claim as a whole there is the field of use, necessary data gathering for the judicial exception, and applying the judicial exception using generic computer components; which does not amount to significantly more than the judicial exception itself [MPEP 2106.05 II].

Regarding claim 2, the claim recites “the standard stair design parameters and associated values define parameters and values for at least one of riser height, going width, 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, walking line, and automatic landing length” and “the standard stair design parameters and associated user defined values and stair design parameters and associated user defined values define parameters and values for at least one of riser height, going width, 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, and automatic landing length, story height, number of landings, turning types (landing, winder with equal angles, winder with equal goings), segment types (run, landing, winder with equal angles, winder with equal goings), number of steps, stair width, number of risers, and polyline values”; however, this is a nominal description of the data to be manipulated and does not change the nature of the manipulation such that it is other than necessary data gathering or processes which may be performed in the human mind with or without physical aid. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claims 3-5, claim 3 recites “process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters in a manner that satisfies requirements of the standard stair parameters by performing at least one of: iteratively adjust size of going; automatically calculate lead and trail offsets within the standard requirements; and adjust length of polyline segments while keeping the segment directions intact”; however, these too are processes which may be carried out in the human mind with or 
Claims 4 and 5 recite similar limitations to those of claim 3 in that these adjustment processes are mental concepts such as those that may be made by an engineer when design stairs; and the same reasoning applies.

Regarding claims 6-7, the claims recite “wherein the processor executes application code instructions that are stored in the storage resource to further cause the system to recalculate at least one of the standard stair design parameter and associated user defined value and at least one stair design parameter and associated user defined value in multiple ways in order to determine more than one alternative stair design data” and “wherein the recalculating at least one of the standard stair design parameter and associated user defined value and at least one stair design parameter and associated user defined value satisfy standard requirements defined by the standard stair design parameters and associated values”; however, this too is a process which may be carried out in the human mind with or without physical aid (e.g. a stair design process carried out manually by an engineer). Accordingly, the reasoning given for claim 1 applies, mutatis mutandis, i.e. where these processes are part of the judicial exception.

Regarding claim 8, the claim recites “wherein the computer-usable non-transitory storage resource includes at least one set of standard stair design parameters and associated values with each set defining standards and rules for a geographic region”; however, this is a nominal description of the data to be manipulated and does not change the nature of the 

Regarding claim 9:
Step 1:
The claim recites a “method of operating a stair modeling system comprising [steps]”. Accordingly, at step 1, the claim is found to fall within the statutory category of processes [MPEP 2106.03].
Step 2A – prong one:
The claim recites “generating stair design data associated with dynamically manageable objects, each object displayable within a graphical setting, the stair design data defined at least in part by at least one of the user defined standard stair design parameters and associated values and the user defined stair design parameters and associated values”, “processing the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters”, and “regenerating stair design data” which is a process which may be carried out in the human mind with or without physical aid [MPEP 2106.04(a)(2) III] (e.g. a stair design process carried out manually by an engineer), see for example Gil (2011) at page 277:§2.2.1 – “One of the most important and yet most difficult tasks with which the engineer has to deal at the beginning of the design is suitable composition of the staircase structure, taking into account the constraints imposed. Basic, initial restrictions in this case are the total height of the stairs; starting and ending levels of individual tiers; the relative angular location of tiers, exits directions and staircase starting direction; the rotation (clockwise or counterclockwise); and also very often shape and size of the platforms. As additional restrictions, preferences for internal angle and height of single steps in the particular tier may be applied or possibly landing-steps along with the parameters describing them, etc. All these parameters must of course be within the ranges established in the standards. Traditionally, engineer performed this task "manually" leaning on calculations made on a sheet of paper or using a calculator, and sketching top views called "lemons" (these sketches resemble the cut lemon) on paper or in AutoCAD”.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea within the mental concepts grouping [MPEP 2106.04(a)(2) III].
Step 2A – prong two:
The claim recites “method of operating a stair modeling system” (preamble); however, this merely provides for a field of use which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(h)]
The claim recites “stored in the storage resource”; however, this is mere instruction to apply the judicial exception using generic computer components (see specification at [0046]-[0057]) which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(f)].
The claim recites “storing standard stair design parameters and associated values” and “receiving at least one of user defined standard stair design parameters and associated values and user defined stair design parameters and associated values” which is necessary data 
Taking the claim as a whole there is the field of use, necessary data gathering for the judicial exception, and applying the judicial exception using generic computer components; which does not incorporate the judicial exception into a practical application [MPEP 2106.04(d)].
Accordingly, at step 2A – prong two, the claim is round to be directed to a judicial exception [MPEP 2106.04(d)].
Step 2B:
As noted for step 2A – prong two, the claim recites insignificant extra-solution activity in the form of necessary data gathering. Note that no particular manner of “storing” or “receiving” is specified and the scope of the claim includes well-understood, routine, and conventional manners of receiving such as receiving and sending data over a network or storing and retrieving information in memory. Such well-understood, routine, and conventional activities do no not amount to significantly more than the judicial exception itself [MPEP 2106.05(d)].
Taking the claim as a whole there is the field of use, necessary data gathering for the judicial exception, and applying the judicial exception using generic computer components; which does not amount to significantly more than the judicial exception itself [MPEP 2106.05 II].

Regarding claim 10, the claim provides for a nominal description of the data to be manipulated (similar to claim 2). This does not change the nature of the manipulation such that it 

Regarding claims 11-13, the claims provide additional design steps which like the steps of claims 3-5 are processes which may be carried out in the human mind with or without physical aid (e.g. a stair design process carried out manually by an engineer). Accordingly, the reasoning given for claim 10 applies, mutatis mutandis, i.e. where these processes are part of the judicial exception.

Regarding claims 14-15, the claims provide additional steps which like the steps of claims 6-7 are processes which may be carried out in the human mind with or without physical aid (e.g. a stair design process carried out manually by an engineer). Accordingly, the reasoning given for claim 9 applies, mutatis mutandis, i.e. where these processes are part of the judicial exception.

Regarding claim 16:
Step 1:
The claim recites a “non-transitory computer readable storage medium comprising a set of computer instructions executable by a processor for operating a system for stair modeling, computer instructions configured to: [perform a method]”. Accordingly, at step 1, the claim is found to fall within the statutory category of articles of manufacture [MPEP 2106.03].
Step 2A – prong one:
“generate stair design data associated with dynamically manageable objects, each object displayable within a graphical setting, the stair design data and control data defined by at least one of the user defined standard stair design parameters and associated values and the user defined stair design parameters and associated values”, “process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters”, and “regenerate stair design data” which is a process which may be carried out in the human mind with or without physical aid [MPEP 2106.04(a)(2) III] (e.g. a stair design process carried out manually by an engineer), see for example Gil (2011) at page 277:§2.2.1 – “One of the most important and yet most difficult tasks with which the engineer has to deal at the beginning of the design is suitable composition of the staircase structure, taking into account the constraints imposed. Basic, initial restrictions in this case are the total height of the stairs; starting and ending levels of individual tiers; the relative angular location of tiers, exits directions and staircase starting direction; the rotation (clockwise or counterclockwise); and also very often shape and size of the platforms. As additional restrictions, preferences for internal angle and height of single steps in the particular tier may be applied or possibly landing-steps along with the parameters describing them, etc. All these parameters must of course be within the ranges established in the standards. Traditionally, engineer performed this task "manually" leaning on calculations made on a sheet of paper or using a calculator, and sketching top views called "lemons" (these sketches resemble the cut lemon) on paper or in AutoCAD”.

Step 2A – prong two:
The claim recites “for operating a system for stair modeling” (preamble); however, this merely provides for a field of use which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(h)]
The claim recites “non-transitory computer readable storage medium comprising a set of computer instructions executable by a processor for operating a system for stair modeling, computer instructions configured to: [perform the method]”; however, this is mere instruction to apply the judicial exception using generic computer components (see specification at [0046]-[0057]) which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(f)].
The claim recites “receive at least one of user defined standard stair design parameters and associated values and user defined stair design parameters and associated values” which is necessary data gathering since all uses of the judicial exception require such data. Such data gathering is insignificant extra-solution activity which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(g)].
The claim recites “wherein the standard stair design parameters and associated values define parameters and values for at least one of riser height, going width, 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, and automatic landing length” and “wherein the user defined standard stair design parameters and associated parameters and user defined stair design parameters and associated values define parameters and values for at least one of riser height, going width, 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, and automatic landing length, story height, number of landings, landing types (landing, winder with equal angles, winder with equal goings), segment types (run, landing, winder with equal angles, winder with equal goings), number of steps, stair width, number of risers, and polyline values”; however, this is a nominal description of the data to be manipulated and does not change the nature of the manipulation such that it is other than necessary data gathering or processes which may be performed in the human mind with or without physical aid.
Taking the claim as a whole there is the field of use, necessary data gathering for the judicial exception, and applying the judicial exception using generic computer components along with a nominal description of the data; which does not incorporate the judicial exception into a practical application [MPEP 2106.04(d)].
Accordingly, at step 2A – prong two, the claim is round to be directed to a judicial exception [MPEP 2106.04(d)].
Step 2B:
As noted for step 2A – prong two, the claim recites insignificant extra-solution activity in the form of necessary data gathering. Note that no particular manner of “receiv[ing]” is specified and the scope of the claim includes well-understood, routine, and conventional manners of receiving such as receiving data over a network or retrieving information in memory. Such well-understood, routine, and conventional activities do no not amount to significantly more than the judicial exception itself [MPEP 2106.05(d)].
Taking the claim as a whole there is the field of use, necessary data gathering for the judicial exception, and applying the judicial exception using generic computer components; which does not amount to significantly more than the judicial exception itself [MPEP 2106.05 II].

Regarding claims 17-20, the claims provide additional steps which like the steps of claims 3-5 are processes which may be carried out in the human mind with or without physical aid (e.g. a stair design process carried out manually by an engineer). Accordingly, the reasoning given for claim 16 applies, mutatis mutandis, i.e. where these processes are part of the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glennie (US 20070204241 A1) in view of Gil (GIL, MACIEJ, JERZY POKOJSKI, AND KAROL SZUSTAKIEWICZ. "Extended kbe in mechanical engineering: Discussion of solutions." In Improving Complex Systems Today, pp. 275-283. Springer, London, 2011).

Regarding claim 1, Glennie discloses a stair modeling (title) system (fig 1 and [0018]-[0024]: e.g. “In one embodiment, the components illustrated in system 100 include computer software applications executing on existing computer systems, e.g., desktop computers, server computers, laptop computers, tablet computers, and the like.” See also claim 21) comprising:
a computer-usable non-transitory storage resource ([0019]: “in one embodiment, CAD application 105 and graphical user interface 110 may be provided as an application program ( or programs) stored on computer readable media such as a CD-ROM, DVD-ROM, flash memory module, or other tangible storage media” See also claim 21), standard stair design parameters and associated values stored in the storage resource ([0022]-[0023]: “Data related to a 3D stair object may be stored in CAD drawing 120. Illustratively, CAD drawing 120 includes a 3D stair object 122 that may be generated from 2D line work 124 and geometry data 126. [0023] 2D line work tools 112 allow the user to define 2D shapes, such as points, lines, and curves stored in CAD drawing 120 as 2D line work 124.” EN: the attributes and associated values from which the user may choose are standard parameters and associated values stored.); and
a processor ([0018]: “In one embodiment, the components illustrated in system 100 include computer software applications executing on existing computer systems, e.g., desktop computers, server computers, laptop computers, tablet computers, and the like.” See also claim 21) communicatively coupled to the storage resource, wherein the processor executes application code instructions stored in the storage resource that are configured to cause the system ([0019]: “a graphical user interface 110 may include a software program executing on a client computer system communicating with a CAD application 105. Also, in one embodiment, CAD application 105 and graphical user interface 110 may be provided as an application program ( or programs) stored on computer readable media such as a CD-ROM, DVD-ROM, flash memory module, or other tangible storage media”) to:
receive at least one of a standard stair design parameter and an associated user defined value and at least one stair design parameter and associated user defined value ([0023]-[0025]: e.g. “2D line work tools 112 allow the user to define 2D shapes, such as points, lines, and curves stored in CAD drawing 120 as 2D line work 124.” [0028]: “In one embodiment, users may specify stair attributes such as tread height, nosing, stair elevation, carriage type, etc, in response to prompts provided by 3D stair creation tool 114.” Similar user specified attributes found at [0032]-[0034] and in claims);
generate stair design data ([0028]: “Once the user specifies aspects of the desired 3D stair object, CAD application 105 may be configured to generate a 3D stair object from the specified information. For example, FIG. 3 illustrates a graphical user interface”; [0033]: “the 3D stair creation tool 114 may require that each tread profile define an enclosed shape and that each tread profile intersect the path selected at step 410. These requirements may allow CAD application 150 to generate a realistic 3D stair object from the 2D line work elements selected by the user. … the CAD application 105 may require that each tread profile intersect with at least one additional tread profile. For example, if a user specifies a stair type where the treads include a "nosing" (a nosing is a common stairway feature where the leading edge of a tread extends beyond a riser for a specified distance) the geometry of the nosing may be determined from the intersection of two adjacent treads” EN: these citations are exemplary, much of the disclosure is with regard to generating stair design data.) associated with dynamically manageable objects ([0028], [0033] as cited, e.g. the treads and stair object; see also figs 3, 5a-c, and 6 showing carriage, stairpath, etc. and related discussion at [0028] and [0036]-[0044]), each object displayable within a graphical setting ([0028]: “FIG. 3 illustrates a graphical user interface screen displaying a 3D stair object 305 generated from 2D line work 205 according to one embodiment of the invention. Illustratively, the view area 200 has transitioned to a 3D view after the user has invoked 3D stair creation tool 114 and the CAD application 105 has generated 3D stair object 305. As shown, 3D stair object 305 includes a tread corresponding to the tread profiles of 2D line work 205. For example, treads 215' and 220' in 3D stair object 305 correspond to tread profiles 215 and 220 in the 2D line work 205. Additionally, the general geometry of 3D stair object 305 follows the curve specified by path 210. In this example, the treads of3D stair object 305 are supported by carriage 310.” And fig 3. see also figs 5a-c, and 6 showing carriage, stairpath, etc. and related discussion at [0036]-[0044]), the stair design data defined at least partially by at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value ([0028]: “Once the user specifies aspects of the desired 3D stair object, CAD application 105 may be configured to generate a 3D stair object from the specified information.”; [0034]: “At step 435, once the user has specified the information requested as part of steps 410-430, the CAD application 105 generates the 3D stair object.” And fig. 4);
process the stair design data ([0028]: “Once the user specifies aspects of the desired 3D stair object, CAD application 105 may be configured to generate a 3D stair object from the specified information.”; [0034]: “At step 435, once the user has specified the information requested as part of steps 410-430, the CAD application 105 generates the 3D stair object.” And fig. 4) and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters ([0035]: “Thus, the user may edit the 3D Stair object as a single entity, without having to edit each individual tread to modify properties related to the overall stair.”); and
regenerate stair design data ([0038]-[0041]: e.g. “FIG. SB shows the effect of a user interacting with grip 520 to modify the overall length of3D stair object 350. By dragging the grip 520, a user may add (or remove) risers and tread profiles to modify the length of3D stair object 550. For example, dashed lines of stair 550' represent the result of dragging grip 520 in order to add two additional tread profiles to 3D stair object 350.” EN: this example is modifying the number of steps and regenerating.).
Glennie does not explicitly disclose [processing] by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design 
However, Gil teaches [processing] by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values (p276:§2.1:¶1: “design requirements (like step collection continuum, step-by-step height increment, step maximum standard height etc.)”; p277:§2.2.1:¶¶1-2 “All these parameters must of course be within the ranges established in the standards. … In some cases it is possible to use some alternative solutions e.g. with different first step-stair height (of course, in the admissible range)”; p279:§2.2.3:¶2: “Engineer to select the most appropriate solution is able to use the functionality of filtering the list of solutions according to appropriate criteria.”; p280:¶4: “ISolutionsFilter class is a filter which, based on the criteria represented by instances of a class FilterCriterium, narrows the set of feasible solutions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie in view of the teachings of Gil to include “[processing] by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values” by incorporating the case-based reasoning to filter solutions according to requirements/restrictions/constraints since it would combine known elements, i.e. Glennie’s stair design environment and Gil’s filtering methods, by known techniques, i.e. incorporation into CAD environments since both Glennie and Gil use such environments, to yield a predictable results, i.e. user editing/design of stairs where 
	
Regarding claim 2, Glennie discloses the stair modeling system of claim 1 (in combination as shown above) wherein
the standard stair design parameters and associated values define parameters and values for at least one of riser height ([0028]), going width ([0032]), 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch (combined with Gil as for claim 1, Gil at p277:§2.2.1: “the relative angular location of tiers”), walking line, and automatic landing length; and
the standard stair design parameters and associated user defined values and stair design parameters and associated user defined values define parameters and values for at least one of riser height ([0028]), going width ([0032]), 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, and automatic landing length, story height ([0009]), number of landings, turning types (landing, winder with equal angles, winder with equal goings) (combined with Gil as for claim 1, Gil at p277:§2.2.1: “preferences for internal angle”), segment types (run, landing, winder with equal angles, winder with equal goings), number of steps ([0039]), stair width ([0009]), number of risers ([0039]), and polyline values (figs 3 and 5a).
Examiner’s note: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of 

Regarding claim 3, Glennie discloses the stair modeling system of claim 2 (in combination as shown above) wherein the processor executes application code instructions that are stored in the storage resource to further cause the system to:
process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values (with Gil as for claim 1) and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters in a manner that satisfies requirements of the standard stair parameters ([0040]: “re-calculates the the stair height by recalculating the height of the risers, leaving the treads unmodified”).
Glennie does not explicitly disclose by performing at least one of:
iteratively adjust size of going;
automatically calculate lead and trail offsets within the standard requirements; and
adjust length of polyline segments while keeping the segment directions intact.
However, Glennie teaches at [0006]: “a 3D stair object for a simple staircase (e.g., a straight staircase with identical, rectangular treads”, [0038]: “a user interacting with grip 520 to modify the overall length of3D stair object 350”, at [0039]: “[when changing length of the stair] treads are added (or removed) based on either the first, or last, tread currently present in the stair”, and [0041]: “Another grip could include a path grip used to edit the shape of path 515”.

Examiner’s note: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art [MPEP 2143.03]. Although the cited art does not include all alternatives, the cited teaches the element as shown.

Regarding claim 4, Glennie discloses the stair modeling system of claim 2 (in combination as shown above) wherein the processor executes application code instructions that are stored in the storage resource to further cause the system to:
process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values (with Gil as for claim 1) and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters in a manner that satisfies requirements of the standard stair parameters (as for claim 2).
Glennie does not explicitly teach by performing at least one of:

if there are at least 3 segments in a stair and the turning types are winders with equal goings and they are unidirectional turnings (all turnings are clockwise, or all turnings are counterclockwise), then attempt to switch the inner segments from flight segment to winder segment (thus merging two adjacent turnings) one-by-one, if segments are shorter than 3x the stair width;
offset the walking line of the stair within a range permitted by the set rules and standards;
select a different winding type;
adjust the length of the first segment of the polyline;
offset the walking line of the stair and adjust the length of the first segment of the polyline; and
select a different winding type and adjust the length of the first segment of the polyline.
However, Glennie teaches at [0038]: “a user interacting with grip 520 to modify the overall length of3D stair object 350”, at [0039]: “[when changing length of the stair] treads are added (or removed) based on either the first, or last, tread currently present in the stair”, and [0041]: “Another grip could include a path grip used to edit the shape of path 515”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie and Gil in view of the further teachings of Glennie to include “adjust the length of the first segment of the polyline” by adjusting the polyline with the path grip to change the length of the stairs since Glennie discloses the 
Examiner’s note: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art [MPEP 2143.03]. Although the cited art does not include all alternatives, the cited teaches the element as shown.

Regarding claim 5, Glennie discloses the stair modeling system of claim 2 (in combination as shown above) wherein the processor executes application code instructions that are stored in the storage resource to further cause the system to:
process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values (as for claim 1) and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters in a manner that satisfies requirements of the standard stair parameters (as for claim 2) by performing at least one of:
iteratively adjust total number of steps ([0038]: “By dragging the grip 520, a user may add (or remove) risers and tread profiles to modify the length of3D stair object 550”);
iteratively adjust the length of the first segment of the polyline and the total number of steps;

iteratively adjust length of every other segment of the polyline one by one and the length of the first segment of the polyline.
Examiner’s note: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art [MPEP 2143.03]. Although the cited art does not include all alternatives, the cited teaches the element as shown.

Regarding claim 6, Glennie discloses the stair modeling system of claim 1 (in combination as shown above) wherein the processor executes application code instructions that are stored in the storage resource to further cause the system to recalculate at least one of the standard stair design parameter and associated user defined value and at least one stair design parameter and associated user defined value (as for claims 1 or 2)
Glennie does not explicitly disclose in multiple ways in order to determine more than one alternative stair design data.
However, Gil discloses in multiple ways in order to determine more than one alternative stair design data (p279:§2.2.3:¶1: “Other classes are the Result and the ResultCollection. The first describes the properties of the single solution, while the second allows to store-and-manage the collection of feasible solutions. After loading necessary information the mechanism of combinatorial generating of acceptable solutions is run (method TierCount of TierCounter class). They are stored in the instance of the ResultCollection class. And then are displayed in the module user interface (Figure 2)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie in view of the teachings of Gil to include “in multiple ways in order to determine more than one alternative stair design data” by incorporating the case-based reasoning to filter solutions according to requirements/restrictions/constraints since it would combine known elements, i.e. Glennie’s stair design environment and Gil’s filtering methods, by known techniques, i.e. incorporation into CAD environments since both Glennie and Gil use such environments, to yield a predictable results, i.e. user editing/design of stairs where propagating design changes may be filtered into feasible solution sets, e.g. from Gil at p279:§2.2.3:¶1: “After loading necessary information the mechanism of combinatorial generating of acceptable solutions is run (method TierCount of TierCounter class). They are stored in the instance of the ResultCollection class. And then are displayed in the module user interface (Figure 2).”).

Regarding claim 7, Glennie discloses the stair modeling system of claim 6 (in combination as shown above) wherein the recalculating at least one of the standard stair design parameter and associated user defined value and at least one stair design parameter and associated user defined value satisfy standard requirements defined by the standard stair design parameters and associated values (as for claim 2).

Regarding claim 9, Glennie discloses a method of operating a stair modeling system comprising:
(with Gil as for claim 1).
Examiner’s note: the “design parameters” received in the first step of claim 9 are each qualified with “user defined”; however, as shown for claim 1, Glennie provides for such user defined parameters, i.e. at [0023]-[0025].

Regarding claims 10-11, the claim recites the same substantive limitations as claim 2-3 and are rejected under the same reasoning, mutatis mutandis.

Regarding claim 13, Glennie discloses the method of operating a stair modeling system according to claim 10 (in combination as shown above) further comprising processing the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values (with Gil as for claim 9) and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters in a manner that satisfies requirements of the standard stair parameters (as for claim 9).
Glennie does not explicitly disclose by performing at least one of:
change the turning type for all turnings to symmetrical landing;
change the turning type for all turnings to non-symmetrical landing and change any winder segments (both Equal Angle or Equal Going) to Run segments;
mark all segments as flexible; and

However, Glennie teaches at [0006]: “a 3D stair object for a simple staircase (e.g., a straight staircase with identical, rectangular treads”, [0038]: “a user interacting with grip 520 to modify the overall length of3D stair object 350”, at [0039]: “[when changing length of the stair] treads are added (or removed) based on either the first, or last, tread currently present in the stair”, and [0041]: “Another grip could include a path grip used to edit the shape of path 515”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie and Gil in view of the further teachings of Glennie to include “mark all segments as flexible” (note that accordingly to Applicant’s specification at p12, ‘for segments of the polyline marked as "flexible", it can also adjust the segment length, while keeping the segment directions intact’)  by adjusting the polyline with the path grip to change the length of straight stairs since Glennie discloses the necessary elements and the one would understand that manipulating the elements may result in a polyline adjustment to meet length requirements of a straight stair.	
Examiner’s note: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art [MPEP 2143.03]. Although the cited art does not include all alternatives, the cited teaches the element as shown.

Regarding claims 14-15, the claim recites the same substantive limitations as claim 6-7 and are rejected under the same reasoning, mutatis mutandis.

Regarding claim 16, Glennie discloses a non-transitory computer readable storage medium comprising a set of computer instructions executable by a processor for operating a system for stair modeling, computer instructions configured to:
[the method performed by the system of claim 1] (with Gil as for claim 1).
wherein the standard stair design parameters and associated values define parameters and values for at least one of riser height, going width, 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, and automatic landing length (with Gil as for claim 2); and
wherein the user defined standard stair design parameters and associated parameters and user defined stair design parameters and associated values define parameters and values for at least one of riser height, going width, 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, and automatic landing length, story height, number of landings, landing types (landing, winder with equal angles, winder with equal goings), segment types (run, landing, winder with equal angles, winder with equal goings), number of steps, stair width, number of risers, and polyline values (with Gil as for claim 2).
Examiner’s note: the “design parameters” received in the first step of claim 9 are each qualified with “user defined”; however, as shown for claim 1, Glennie provides for such user defined parameters, i.e. at [0023]-[0025].

Regarding claim 17-19, the claim recites the same substantive limitations as claims 3-5 and are rejected under the same reasoning, mutatis mutandis.

Regarding claim 20, Glennie discloses the non-transitory computer readable storage medium as recited in claim 16 (in combination as shown above) further including computer instructions configured to process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values (with Gil as for claim 16) and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters in a manner that satisfies requirements of the standard stair parameters (as for claim 16).
Glennie does not explicitly disclose by performing at least one of:
iteratively change the first turning type from winder turn to symmetrical landing turning type and then the following turnings, one by one;
iteratively change the first turning type from winder turn to non-symmetrical landing turning type and then the following turnings, one by one;
iteratively change winder turnings one by one to Non-Symmetrical Landings, together with the first segment being flexible;
change the turning type for all turnings to symmetrical landing;
change the turning type for all turning to non-symmetrical landing and change any winder segments (both Equal Angle or Equal Going) to Run segments;
mark all segments as flexible; and
change the turning type for all turnings to non-symmetrical landing and change any winder segments (both Equal Angle or Equal Going) to Run segments and adjust the length of all segments
However, Glennie teaches at [0006]: “a 3D stair object for a simple staircase (e.g., a straight staircase with identical, rectangular treads”, [0038]: “a user interacting with grip 520 to modify the overall length of3D stair object 350”, at [0039]: “[when changing length of the stair] treads are added (or removed) based on either the first, or last, tread currently present in the stair”, and [0041]: “Another grip could include a path grip used to edit the shape of path 515”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie and Gil in view of the further teachings of Glennie to include “mark all segments as flexible” (note that accordingly to Applicant’s specification at p12, ‘for segments of the polyline marked as "flexible", it can also adjust the segment length, while keeping the segment directions intact’)  by adjusting the polyline with the path grip to change the length of straight stairs since Glennie discloses the necessary elements and the one would understand that manipulating the elements may result in a polyline adjustment to meet length requirements of a straight stair.	
Examiner’s note: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art [MPEP 2143.03]. Although the cited art does not include all alternatives, the cited teaches the element as shown.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenne and Gil as applied to claim 1 above, and further in view of Sorenson (US 10358827 B1).

Regarding claim 8, Glennie discloses the stair modeling system of claim 1 (in combination as shown above) wherein the computer-usable non-transitory storage resource includes at least one set of standard stair design parameters and associated values (as for claim 1).
Glennie does not explicitly disclose with each set defining standards and rules for a geographic region.
However, Sorenson teaches with each set defining standards and rules for a geographic region (C2:LL9-10: “the identification of a plurality of building code requirements from differing jurisdictions. Upon identification of the jurisdiction where the installation will occur, the proper building code will be identified”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie and Gil in view of the teachings of Sorenson to include “with each set defining standards and rules for a geographic region” by identifying the requirements for a jurisdiction which allows for compliance constraints when designing stairs to be constructed in a particular jurisdiction.
	
Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170124224 A1	Loberg; Barrie A.
Describing a framework for modular timber construction design with spatial dependencies..
US 4964060 A	Hartsog; Charles H.
Discussing checking building plans for compliance with requirements.
US 20190302737 A1	DE WIT; Martine et al.
Discussing parametric building modeling.
US 20190093367 A1	Vanker; John Louis et al.
Discussing a stair framework which is adjustable to satisfy code compliance.
CHARBONNEAU, NATHALIE, AND TEMY TIDAFI. "Enabling the architectural designer to move within a graph of interconnected decisions: a case study dealing with a parametric object." International Journal of Business, Humanities and Technology 3, no. 1 (2013): 42-51.
Discussing parametric modeling and an example including stairs.
KETTELER, GUARDIAN, AND MIHALY LENART. "The design of building parts by using knowledge based systems." In International Conference on Industrial, Engineering and Other Applications of Applied Intelligent Systems, pp. 655-665. Springer, Berlin, Heidelberg, 1992.
Discussing knowledge based building design using a staircase as an example.
LEE, GHANG, RAFAEL SACKS, AND CHARLES M. EASTMAN. "Specifying parametric building object behavior (BOB) for a building information modeling system." Automation in construction 15, no. 6 (2006): 758-776.
Discussing parametric modeling for building design with an example including stairs.
MITOSSI, V., AND A. KOUTAMANIS. "Parametric design of stairs." (1996). 11 pages
Discussing parametric design of stairs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128                  

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128